F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          June 9, 2005
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 04-6150
 v.                                               (D.C. No. 03-CR-145-R)
                                                        (W.D. Okla.)
 KENYA LASALE NICHOLSON,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges. **


      Defendant-Appellant Kenya Nicholson was convicted by a jury of one

count of conspiracy to possess with intent to distribute and to distribute cocaine

base, cocaine, and marijuana in violation of 21 U.S.C. §§ 846 and 841(a)(1); eight

counts of knowingly using a telephone in furtherance of the conspiracy in

violation of 21 U.S.C. § 843(b) and 18 U.S.C. § 2; one count of possession with

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1); and one count of

attempting to possess cocaine with intent to distribute in violation of 21 U.S.C. §

846. With respect to his conspiracy conviction, Mr. Nicholson was sentenced to

life imprisonment under the mandatory sentencing provisions of 21 U.S.C. §

841(b). On appeal, Mr. Nicholson argues that the evidence was insufficient to

support the jury’s verdict on the conspiracy conviction. 1 Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm.

      The parties are familiar with the facts in this case, and we need not repeat

them here. We review de novo whether the government presented sufficient

evidence to support a conviction. United States v. Dunmire, 403 F.3d 722, 724

(10th Cir. 2005). In so doing, we view the facts in evidence “in the light most

favorable to the government.” Id. We will not weigh conflicting evidence or

second-guess the fact-finding decisions of the jury. Van Nattan v. United States,

357 F.2d 161, 162 (10th Cir. 1966). Rather, our role is limited to determining


      1
        Mr. Nicholson also seeks “to preserve his rights under the still-evolving
sentencing procedure to be laid down by the United States Supreme Court under
the Blakely decision . . . and its progeny.” Aplt. Br. at 4. Beyond this statement,
Mr. Nicholson fails to identify just what “rights” are at issue and provides no
cogent argument. The evolving nature of the law does not relieve Mr. Nicholson
of his duty to raise issues with sufficient specificity when seeking appellate
review. See United States v. Hardwell, 80 F.3d 1471, 1492 (10th Cir. 1996)
(holding that in the absence of reasoned argument or legal authority, an
unsupported issue is waived). We will not construct an argument for Mr.
Nicholson. Accordingly, whatever the import of the above-quoted statement, the
issue is deemed waived.

                                        -2-
“whether a reasonable jury could find guilt beyond a reasonable doubt, based on

the direct and circumstantial evidence, together with the reasonable inferences to

be drawn therefrom.” United States v. Smith, 133 F.3d 737, 741-42 (10th Cir.

1997).

         To support a conviction of conspiracy in this case, the government is

required to present sufficient evidence of the following elements: (1) an

agreement between the defendant and at least one other person to possess with

intent to distribute or to distribute marijuana and more than fifty grams of crack

cocaine; (2) the defendant knew of the essential objectives of the conspiracy; (3)

knowing and voluntary involvement in the conspiracy; and (4) interdependence

among the coconspirators. Dunmire, 403 F.3d at 724. Mr. Nicholson argues that

mere knowledge of the illegal activities of others is insufficient to support a

guilty verdict and that the witnesses presented at trial do not support the existence

of a conspiracy.

         Having carefully reviewed the record, we have little difficulty in

concluding that sufficient evidence exists to support Mr. Nicholson’s conspiracy

conviction. Mr. Nicholson’s attempts to cast doubt on the jury’s verdict through

citations to isolated statements in the record are unpersuasive. The record is in

fact replete with testimony from various witness that, if credited by the jury,

would establish an agreement between the Appellant and coconspirator Kenny


                                           -3-
Brown to pool money to purchase and distribute narcotics, VII R. at 126, Mr.

Nicholson’s knowledge of the objectives of and active participation in the

conspiracy, Id. at 126, 429, and the interdependence of the coconspirators in

purchasing cocaine together and sharing a house to “cook up” the crack and store

proceeds from drug sales. Id. at 154-64, 186. Under these circumstances, it was

well within the province of a reasonable jury to reach the verdict at issue here.

      AFFIRMED.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -4-